XiUMPKTit, J.
1. Where suit was brought against two persons alleged to be partners, but only one of them was served, and he pleaded that he was not indebted to the plaintiffs, that there was no partnership, and that the claim was barred by the statute of limitations; and where the case was by agreement submitted to the judge without a jury, and he found in favor of the defendant, without stating on which plea his finding was based, such judgment will not be sot aside by this court as contrary to law and without evidence to support it, if the evidence authorized the finding for tiie defendant on any of the pleas.
2. In tiie present ease the evidence -was sufficient to sustain a finding on the plea of no partnership, whether or not the accounts between the parties were mutual so as to prevent the statute of limitations from beginning to run except from the date of the last term.

Judgment affirmed.


All the Justices concur.